Citation Nr: 1628637	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 
 
 2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to March 17, 2014 and excluding the period during which a special monthly compensation was assigned from May 6, 2011 to September 1, 2011.


REPRESENTATION

Veteran represented by:  Kenneth H. Dojaquez, Attorney

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006, January 2011 (PTSD) and January 2012 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The January 2011 RO rating decision granted entitlement to service connection for PTSD, evaluated at 30 percent, effective April 17, 2006.  The January 2012 RO rating decision denied entitlement to TDIU.  The Board has recharacterized the claims as reflected on the cover page of this decision to better reflect the Veteran's contentions.  During the course of the appeal in a May 2012 RO rating decision, the Veteran's PTSD was increased to 50 percent, effective April 17, 2006.  

The Board observes that in a May 2012 RO rating decision, the Veteran was granted special monthly compensation from May 6, 2011 to September 1, 2011.  Subsequently, in an April 2014 RO rating decision, service connection for prostate cancer was granted, evaluated as 100 percent disabling in addition to a grant of special monthly compensation, effective March 17, 2014.  As such, the issue of entitlement to TDIU remains from the date of the claim (January 7, 2011) through March 17, 2014, excluding the period from May 6, 2011 to September 1, 2011.  


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, and mood with symptoms such as irritability, depression, anxiety, startle response, sleep-trouble, flashbacks, anger, short-temperedness, memory trouble, some hallucinations, isolation, some suicidal ideation (with no plan or intent), hygiene problems, difficulty in adapting to stressful circumstances (including work or a work like setting) and disturbances of motivation and mood.

2.  The evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment; it is factually ascertainable that the Veteran's service-connected disabilities precluded employability from August 13, 2010.


CONCLUSIONS OF LAW

1.  For the entire appeal period the criteria for a higher rating of 70 percent for PTSD with major depression have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met since August 13, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The Veteran has expressly stated that he would be satisfied with a 70 percent rating for PTSD and will accept it as a full grant of all benefits sought.  See VA Form 9 received June 21, 2012 and attorney statement dated March 9, 2016.  The Veteran clearly and unambiguously limited his appeal to a 70 percent rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).  In addition, entitlement to TDIU has also been granted

Thus, in light of the favorable determination to grant a 70 percent rating for PTSD for the entire appeal period and a grant of TDIU, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. 

Increased rating for PTSD 

The Veteran seeks entitlement to an increased rating for his PTSD.  He asserts his disability warrants a 70 percent rating for the entire appeal period.  See VA Form 9 received June 21, 2012 (a grant of 70 percent will satisfy the appeal) and attorney statement dated March 9, 2016.  

The Veteran initially filed his claim in April 2006; the RO denied the Veteran's claim of entitlement to service connection in June 2006.  The matter was reopened and remanded by the Board in a September 2009 decision.  The claim was granted in a January 2011 RO rating decision, effective April 17, 2006, as noted in the introduction.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.


Factual Background

In the Veteran's submitted statements in April 17, 2006 (date of claim) and May 31, 2006, he reported nightmares, trouble sleeping, flashbacks; he avoided crowds and could not tolerate anyone behind him.

The Veteran testified regarding his claim for entitlement to service connection in an August 2008 Board hearing and reported symptoms of anger, irritability nightmares, previously sleeping with a gun beside his night stand, and two instances where he hurt a coworker for jokingly grabbing and coming up behind him.     

Multiple buddy statements were submitted which support symptoms of startle response, tiredness, sleepiness, seeming distant, trouble concentrating, trouble when anyone walked behind him or touched him unexpectedly, depression, avoidance of certain topic in conversations such as tragic news, politics or war.  See buddy statements received December 23, 2009, neighbor, coworker, brother-in-law, and supervisor.  

VA treatment records from 2006 through 2012 reflect ongoing treatment for PTSD, depression, insomnia and dementia not otherwise specified (NOS) and cognitive disorder NOS.  The Veteran received medication and therapy (weekly group and periodic individual sessions) for his condition.  Symptoms included but are not limited to, irritability, depression, short-temperedness, anger, startle response, memory and concentration trouble, nightmares, flashback, sleep trouble, isolation, social and work dysfunction.  During treatment, the Veteran expressed worry that he might hurt others.  For example, the Veteran had nightmares that he shot his wife which scared him because he did not actually want to hurt his wife.  See e.g., VA treatment records dated October 14, 2010 and October 26, 2010.  In other instances the Veteran worried he would harm his grandchildren.  For example, he worried he would hit them if they startled or tickled him.  See e.g., March 8, 2011 and November 16, 2010 VA treatment record.  The Veteran isolated by spending a lot of time in his bathroom (2-3 hours at a time), which also appeared to bother his wife.  See e.g., VA treatment records dated March 8, 2011 and October 26, 2010.  The Veteran also avoided people and social gatherings.  He could not tolerate anyone behind him and made it well-known to others, including coworkers.  See e.g., November 16, 2010 VA treatment record.

Throughout VA treatment, the Veteran sometimes endorsed suicidal ideations with no plan or intent.  There are multiple records the Veteran endorsed hallucinations including hearing noises, feeling sensations and smelling odors.  See e.g., VA treatment records dated May 4, 2006, May 1, 2007, September 11, 2007, May 4, 2009, and December 10, 2010.  The Veteran's affect was often full ranged but at times was constricted.  The Veteran's mood was predominantly euthymic.  At times, memory was noted to be poor or impaired.  Insight and judgement were intact.  Thought processes were liner and goal directed, with some notations of inappropriate thought content.  The Veteran was oriented to time, place, person and situation.  The Veteran appearance was adequate.  Speech was often of a normal rate and tone and spontaneous.  A GAF score of 60 was assigned in May 2006.  

Social security disability records reflect the Veteran was granted disability benefits due to a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of anxiety related disorders, effective August 13, 2010. 

The Veteran was afforded a VA PTSD examination in September 2010.  The Veteran reported difficulty initiating and maintaining sleep due to nightmares, 4-5 times per week.  He had difficulty with loud noises, was hypervigilant and watchful, isolated and withdrew from others and avoided talking about his experiences in Vietnam.  The Veteran reported he had made a plan in the past to harm himself but had never tried to carry out his plan; he denied homicidal ideation.  The Veteran was employed at a factory and primarily worked alone.  He had difficulties in the past with people coming up behind him, and he had hit a couple of people because of this; however, he had not had any legal trouble or trouble through his work for this.  The Veteran reported few hobbies and interests with limited recreational involvement.  

Upon mental status examination, the Veteran was appropriately dressed and groomed.  His speech was halting and slow but coherent and goal-directed.  Eye contact was variable.  He was alert and oriented to time, place and person.  He was somewhat guarded but would answer questions fully if asked several times.  Attention and concentration were within normal limits.  Short-term memory was somewhat impaired and long-term memory was within normal limits.  His thought process was linear and devoid of delusional content.  There was no evidence of any thought or perceptual disturbance.  He was not currently experiencing any suicidal or homicidal ideation.  His ability to think abstractly was within normal limits.  The Veteran was diagnosed with PTSD.  A GAF score of 55 was assigned.  

The Veteran was afforded a VA PTSD examination in February 2012.  The Veteran was diagnosed with PTSD.  The VA examiner summarized the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  There were no social, marital or family history changes since the prior VA examination, the Veteran remained married and lived with his wife.  The Veteran was retired from machine shop work after 36 years and retired in 2009 due to back problems; there were no changes in history since the last VA examination.  The Veteran received mental health treatment from the VA and had received services since 2004.  The Veteran was prescribed medications for mental health and he was unsure if they helped, he reported continued problems with sleep.  He attended group therapy for PTSD; mental health history remained unchanged since the last examination.  The Veteran attended to his activities of daily living but reported that he often needed reminders from wife for hygiene.  The Veteran met PSTD criterion and symptoms which applied to the diagnosis included a depressed mood, anxiety, suspiciousness, panic attacks which occurred weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or events), disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and neglect of personal appearance and hygiene.  Additional symptoms attributable to PTSD were significant isolation from family and friends and when he went to public places (such as stores) he became very anxious and wanted to leave.  A GAF score of 53 was assigned.  At the time of the February 2012 examination, the claim file was not available, as such, an addendum opinion was provided in May 2012 which indicated no changes were made in the opinion provided post-review. 

A letter from a private psychologist was submitted in support of the Veteran's claim, received October 28, 2014.  The psychologist stated that although the February 2012 VA examiner indicated only one diagnosis of PTSD, the Veteran also had a diagnosis of depression and dementia, which she opined were secondary to his PTSD.  In addition, the psychologist highlighted that the Veteran's symptoms of difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and neglect of personal appearance and suicidal ideation were consisted with a 70 percent disability rating.  Further, neglect of personal appearance and hygiene was consistent with a 100 percent disability rating, i.e., intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The psychologist summarized that the symptoms were consistent with a rating in excess of 50 percent.  

In an October 2014 decision review officer hearing, the Veteran testified regarding his claim of entitlement to TDIU and radiculopathy of his bilateral lower extremities, in doing so he reported that his PTSD made it so he could not sleep at night and that he had about 1-3 hours of sleep per night.  

The Veteran was afforded a VA examination in March 2015.  The Veteran was diagnosed with PTSD. The VA examiner summarized that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran lived with his wife of 40 years and described the relationship as good.  They did not sleep together because his sleep was often fitful.  He reported social impairment due to anhedonia and increased arousal.  He did enjoy Veteran's groups and liked to fish; he also attended church.  The Veteran last worked in 2009 and could not perform many tasks due to his orthopedic conditions.  He liked going to his shed and doing small jobs with his tools and to be by himself.  He was capable of performing activities of daily living and did them routinely.  The Veteran had no inpatient admissions but did attend groups and took medicine with some symptom improvement.  The Veteran met the PTSD diagnostic criterion.  Symptoms that actively applied to the Veteran's diagnosis were a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation or mood and difficulty in establishing and maintaining effective work and social relationships.  

Analysis

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 70 percent rating include, but are not limited to, occupational and social impairment with deficiencies in most areas such as work and family relations, and mood with symptoms such as irritability, depression, anxiety, startle response, sleep-trouble, flashbacks, anger, short-temperedness, memory trouble, some hallucinations, isolation, some suicidal ideation (with no plan or intent), hygiene trouble, difficulty in adapting to stressful circumstances (including work or a work like setting) and disturbances of motivation and mood.

In arriving at the determination above the Board has considered GAF scores assigned.  Throughout the appeal period, the Veteran's GAF scores have reflected predominantly moderate symptomology.  The scores do not support a disability picture associated with 100 percent rating but instead are consistent with the disability picture associated with the 70 percent rating.  

The Board has considered lay statements from the Veteran regarding his symptoms.  The Board finds the Veteran's testimony regarding his behavior to be both competent and credible.  The Board finds his symptoms such as social isolation, anxiety; startle response, trouble sleeping, irritability and anger outbursts are all are contemplated by the 70 percent rating criteria.  

As discussed above the Veteran clearly limited his appeal to a 70 percent rating for PTSD.  Since the Veteran has limited his appeal and expressed satisfaction with the 70 percent rating being assigned, this decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

TDIU prior to March 17, 2014 (excluding May 6, 2011 to September 1, 2011)

The Veteran filed a claim of entitlement to individual employability in January 7, 2011 and the appeal arises from a January 2012 RO rating decision which denied the claim.  The Veteran specifically asserts that entitlement to TDIU is warranted from August 13, 2010, a date corresponding with the Veteran's last day of work and adjudication of total disability under Social Security Administration regulations.  See March 9, 2016 correspondence. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).
	
To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, prior to March 17, 2014, excluding his period of temporary total disability from May 6, 2011 through September 1, 2011, the Veteran had a single disability of PTSD rated at 50 percent disabling and was also service connected for degenerative joint disease, evaluated as 40 percent disabling; and left and right lower extremity radiculopathy, each rated at 20 percent.  The Veteran had a combined rating of 80 percent.  

The evidence of record indicates that the Veteran stopped working in approximately August 2010 and has remained unemployed throughout the appeal period.  The Veteran reported in a VA treatment record that he worked over 30 years as a steel fabricator.  See VA treatment record dated March 5, 2010.  The record reflects that the Veteran was most recently employed as a steel fitter by one company from 2004 to 2010.  The Veteran reported in an August 12, 2010 VA examination that his job required him to read and organize materials and he was not doing heavy lifting anymore.  However, at the time of his November 2010 VA examination, he was let go from his plant due to a lack of work.  He believed that he would be transferred to another plant and at the next plant there would be heavy lifting, pulling, and pushing and he would not be able to handle that job.  It does not appear the Veteran was transferred to another plant after being let go in 2010.  

The Veteran's employer submitted a 21-4192 received July 5, 2011 which indicated the Veteran was employed from 2004 through 2010 in a factory and the Veteran was no longer employed due to a lack of work.  He last worked August 12, 2010.  A job description dated August 31, 2011 (submitted September 1, 2011) indicated the Veteran's job required physical tasks.  

In an additional submission of a 21-4192 received July 8, 2013 by the Veteran's former employer, it was detailed that the company was closed down while the Veteran was on disability; no concessions were made for the Veteran and light duty was not available for his position.  

The Veteran indicated his education and training including welding (1 year) and brick masonry (2 years).  See VA Form 21-8940 received January 7, 2011 and SSA disability report Form SSA-3368.  The Veteran's education history also indicates he completed 11th grade of high school.  See September 2010 VA PTSD examination and VA Form 21-8940 received January 7, 2011.  

Private treatment records from 2010 reflect treatment for low back pain and that he received injections to his lumbar spine as treatment.    

In an August 12, 2010 VA neurological disorders examination, the Veteran was employed full time for a steel company.  As noted, his job required him to read blue prints and organize materials and he was not doing heavy lifting anymore.  His low back pain affected activities of daily living in the sense that he had to frequently visit the doctor and take time off work; he had just spent his weekend mostly in bed, due to PTSD and low back pain, and medicine for PTSD.  He could not do yard work and other physical activities.  

A September 2010 VA psychiatric examination indicated the Veteran worked at a plant, primarily working alone and that he had had problems at work in the past with people coming up behind him, he had hit a couple people for doing this.  

In a November 2010 VA peripheral nerves examination, the Veteran indicated he was no longer working because his plant ran out of work due to the poor economy; the Veteran was being transferred to another plant but he was still not working at the time of the examination.  When he was at work, he took time off and sat in the bathroom (on the toilet) to rest.  Low back pain did not bother him and it did not interrupt his sleep at night.  Several years prior, his back pain kept waking him up at night.  Regarding activities of daily living, he could not do yard work.  He could drive the lawnmower but could not push a lawnmower.  He could hold his 1 year old grandson for only 10 to 15 minutes because of low back pain; he could not do heavy lifting.  

The Veteran was afforded a general VA examination in July 2011 to address his employability.  The Veteran reported that he stopped working initially for a non-service connected disability; he had right shoulder surgery and was released to go to work with restrictions but there was no light duty at work available.  He was released to go back to work in January 2011 but his restriction was no lifting; it was ok to perform duties in quality control.  The Veteran reported a 25 year work history at a steel plant and the plant closed; he then went to work as a fitter in a steel plant until 2010.  The VA examiner highlighted that the Veteran had multiple other nonservice-connected disabilities.  Most significant was his right shoulder degenerative joint disease and rotator cuff tear with surgery as well as cervical spine degenerative disk disease, dementia, PTSD and hip arthritis.  The Veteran had a lumbar decompression and fusion of L3 through L5 in May 2011.  The Veteran was only able to walk one block but attributed it to his cutaneous nerve issue in his leg; however, the examiner noted it should not impair mobility whatsoever.  His back affected bending and activities such as putting his socks and shoes on.  The VA examiner opined that the Veteran's lumbar spine would not in and itself prevent the Veteran from performing meaningful or gainful employment of a sedentary nature.  It would prevent him from significant physical employment at this time because he was only two months post-operation and was still in the recovery period.  However, it was opined he would continue to improve and permanent disability regarding his lumbar spine was not indicated.  

The Veteran submitted a statement in response to the July 2011 VA examination.  He argued that he did stop working due to his service-connected back condition, he was originally getting injections to his lumbar spine from a private treating orthopedic clinic and the clinic determined shots did not work and that he needed back surgery.  Due to problems in his shoulder, doctors determined his shoulder would have to be repaired prior to his back.  He was released to work from his physician but with restrictions.  He stated that after surgery there was no job to go back to due to his restrictions.  The Veteran argued that the examiner did not consider his other service-connected conditions when providing an opinion regarding employability.  

In a general VA examination from December 2011, the Veteran reported he stopped working when he had right shoulder surgery and that his low back pain was also limiting his ability to work; he was told he needed to have the shoulder surgery prior to his back surgery.  The VA examiner opined the Veteran's lumbar spine condition precluded the Veteran from physical labor.  There was no contraindication to the Veteran performing sedentary work.  He may have difficulty with prolonged sitting and would require frequent position changes and short breaks.  The examiner opined he could not comment on employability related to PTSD, a psychiatric examination was recommended.

In the Veteran's February 2012 PTSD VA examination, the Veteran was noted to attend to his activities of daily living independently.  The Veteran reported that he worked 36 years before retiring due to back problems.  Symptoms associated with PTSD included difficulty in adapting to stressful circumstances, including work or a work like setting and disturbances of motivation and mood.  Employability was not directly addressed though the level of occupational functioning was indicated as occupational and social impairment with reduced reliability and productivity.  

In VA treatment records dated February 16, 2012 and August 30, 2013, a VA primary care physician provided positive opinions regarding employability.   There was a notation that the Veteran was service connected for PTSD and degenerative joint disease of his spine.  The physician stated that the Veteran was not able to work due to the severity of PTSD with memory loss and backache (despite back surgery).  

In a February 2013 VA general medical examination, it was opined that the Veteran's low back condition precluded physical labor.  The sedentary impact was lifting up to 5 pounds, walking less than 100 yards, sitting/standing up to 4 minutes at a time.  As indicated on prior examinations; there would be no contraindication to the Veteran performing sedentary work.  He would require frequent position changes and short breaks.  Again, the Veteran was in need of an examination to address employability related to PTSD.  

A private chiropractor submitted a letter received October 23, 2014 which addressed the Veteran's employability after evaluating and submitting a disability benefits questionnaire regarding the Veteran's low back condition.  The chiropractor stated that the Veteran could not physically or sedentarily perform duties of a position of gainful employment.  The Veteran's weakness, pain and instability in his thoracolumbar spine and pelvis would not allow him to work in any sedentary or physical work environment and maintain gainful employment for any length of time.  

In a letter received in October 28, 2014 from a private psychologist, an opinion was provided that the Veteran was not a viable candidate for the workforce.  The Veteran's symptoms of difficulty in adapting to stressful circumstances, including work or a work like setting, setting, suicidal ideation and neglect of personal appearance and hygiene were cited to support the opinion.  In addition, it was noted the symptoms of PTSD mentioned did not take into account the severity and functional impact of the Veteran's other psychiatric diagnoses of depression and dementia. 

In a statement in support of claim dated October 15, 2014, a private treating physician opined the Veteran was unable to work due to his service-connected conditions, either physically or sedentarily.  It was noted the Veteran walked with crutches, his left leg gave out and he had to sit, though he could not sit long and had to lie.

The Veteran testified at an October 2014 decision review officer hearing regarding symptoms related to his lower extremity radiculopathy, low back and PTSD conditions which impacted his ability to work.  The Veteran explained that after he left work due to back pain, then he went out for surgery on his shoulder and when he returned the company did not have any position to offer him that was light duty.  

A March 2015 peripheral nerves VA examination indicated the Veteran's peripheral nerve condition impacted his ability to work.  He was unable to stand, bend frequently and the level of severity of the condition was moderate.  

A March 2015 PTSD examination, with an April 2015 addendum indicated the Veteran's condition did not render him unable to obtain or maintain substantially gainful employment.  

In a March 2016 interrogatory with a private vocational consultant, the consultant opined that given the Veteran's limitations due to service-connected PTSD and back conditions, the Veteran would be more likely than not incapable of any form of skilled, semi-skilled or even unskilled employment in the national economy.  A detailed explanation was provided which outlined limitations due to PTSD and back conditions.  The Veteran's symptoms would cause him to be chronically unstable, unable to remember even simple instructions, would require continuous monitoring and would be unsuitable due to outbursts of violence and anger.  Additional limitations such as suspiciousness and panic attacks would further intensify the Veteran's problems.  The Veteran's disability would be even greater due to his back symptoms such as requiring forearm crutches to stand and walk, difficulty walking and flare-ups of pain multiple times per day.  The vocational expert provided a detailed summary of evidence in support of his opinion that the Veteran was unemployable.  The expert specifically opined that the Veteran became unemployable due to his conditions on August 13, 2010, this date corresponded to the last day the Veteran worked and adjudication of total disability under social security regulations.  Further, there was no information that the Veteran worked in any substantial, gainful capacity since that date.

Social security disability records reflect the Veteran was granted disability benefits due to a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of anxiety related disorders, effective August 13, 2010. 

Resolving doubt in favor of the Veteran and taking into account the Veteran's statements, medical opinions, a private vocational consultant, as well as his educational and work history, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  To the extent that there is evidence indicating that the Veteran is capable of sedentary employment, the evidence does not show that the Veteran has the training or experience to obtain sedentary work.  It is factually ascertainable that the Veteran was unemployable from August 13, 2010.  38 C.F.R. § 3.400(o)(2).  As such, the Board finds that the Veteran is entitled to TDIU for the entire period under consideration in this appeal from August 13, 2010.  This decision represents a full grant of the benefit sought on appeal.  


ORDER

Entitlement to a rating of 70 percent for PTSD is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to TDIU is granted, starting from August 13, 2010, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


